IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Rose Corporation,                              :
                             Petitioner        :
                                               :
                      v.                       :    No. 661 C.D. 2019
                                               :    Argued: December 11, 2019
Workers’ Compensation Appeal                   :
Board (Espada),                                :
                      Respondent               :


BEFORE:       HONORABLE MARY HANNAH LEAVITT, President Judge
              HONORABLE RENÉE COHN JUBELIRER, Judge
              HONORABLE P. KEVIN BROBSON, Judge
              HONORABLE PATRICIA A. McCULLOUGH, Judge
              HONORABLE ANNE E. COVEY, Judge
              HONORABLE CHRISTINE FIZZANO CANNON, Judge
              HONORABLE ELLEN CEISLER, Judge


OPINION BY
JUDGE COHN JUBELIRER1                              FILED: August 17, 2020


       After our Court in Protz v. Workers’ Compensation Appeal Board (Derry
Area School District), 124 A.3d 406, 416-17 (Pa. Cmwlth. 2015) (Protz I), and
subsequently the Supreme Court in Protz v. Workers’ Compensation Appeal Board
(Derry Area School District), 161 A.3d 827, 835-36 (Pa. 2017) (Protz II), declared
the impairment rating evaluation (IRE) provision in former Section 306(a.2) of the
Workers’ Compensation Act2 (WC Act) an unconstitutional delegation of legislative
authority, the General Assembly enacted Act 111.3                   Act 111 repealed the


       1
         This matter was reassigned to the undersigned judge on April 8, 2020.
       2
         Act of June 2, 1915, P.L. 736, as amended, added by Section 4 of the Act of June 24,
1996, P.L. 350, formerly 77 P.S. § 511.2, repealed by the Act of October 24, 2018, P.L. 714, No.
111.
       3
         Act of October 24, 2018, P.L. 714, No. 111.
unconstitutional IRE provision and replaced it with a new IRE provision, Section
306(a.3), 77 P.S. § 511.3, that was virtually identical and effective immediately. At
the time of Act 111’s enactment in October 2018, Rose Corporation (Employer) had
a pending appeal of a decision by a Workers’ Compensation Judge (WCJ) reinstating
Jose Espada (Claimant) to total disability status as of the date of an IRE performed
under the former IRE provision before the Workers’ Compensation Appeal Board
(Board). Also, while Employer’s appeal was pending before the Board, this Court
issued its decision in Whitfield v. Workers’ Compensation Appeal Board (Tenet
Health System Hahnemann LLC), 188 A.3d 599 (Pa. Cmwlth. 2018), in which we
held, in relevant part, that a claimant seeking reinstatement of total disability benefits
was entitled to reinstatement as of the date the petition to reinstate was filed,
provided the claimant demonstrates ongoing disability and the petition is filed within
three years of the last payment of compensation. Accordingly, the Board, citing
Whitfield, affirmed the WCJ’s Decision but modified the date of reinstatement to
September 8, 2017, the date Claimant filed his reinstatement petition (Petition). The
Board did not address the effect of Act 111, if any. Employer now seeks review of
the Board’s Order, arguing that because the IRE that was previously performed
otherwise conformed to the requirements of Act 111, it should stand, and Claimant’s
disability status should have remained at partial disability. However, the General
Assembly did not expressly provide either that an IRE performed prior to the
effective date of Act 111 has any effect under Act 111 or that Act 111, in its entirety,
should be applied retroactively. Moreover, Act 111 constitutes a substantive change
in the law, which cannot be applied retroactively absent clear legislative intent to do
so, which is lacking. Accordingly, we discern no error in the Board’s Order and,
therefore, affirm.



                                            2
I.     BACKGROUND
       The facts of this matter are not in dispute. Claimant suffered a work-related
injury on September 6, 2006. A Notice of Compensation Payable was subsequently
issued, providing Claimant with total disability benefits in the amount of $360 per
week based upon an average weekly wage of $400 per week, beginning on
September 25, 2006. Between July 9, 2007, and November 13, 2012, Claimant’s
benefits were suspended. On May 22, 2013, after receiving at least 104 weeks of
total disability benefits, pursuant to former Section 306(a.2)(1), Claimant underwent
an IRE, which was performed using the Sixth Edition of the American Medical
Association’s (AMA) Guides to the Evaluation of Permanent Impairment (Guides).4
The IRE showed a whole person impairment5 of five percent. Under former Section
306(a.2)(2), which was then in effect, if a claimant’s impairment rating was equal to
or greater than 50%, the claimant was presumed to be totally disabled and would
continue to receive total disability compensation benefits, and if the claimant’s
impairment rating was less than 50%, the claimant would receive partial disability
benefits. Former 77 P.S. § 511.2(2). The change in status from total to partial
disability did not affect the amount of compensation paid.                    Former 77 P.S.


       4
         At the time, Section 306(a.2) provided that IREs were to be performed “pursuant to the
most recent edition of the . . . Guides . . . .” Former 77 P.S. § 511.2(1). As discussed further
below, this was the offending language that was struck down as unconstitutional.
       5
          The term “impairment” is defined by former Section 306(a.2)(8)(i) and Section
306(a.3)(8)(i) as “an anatomic or functional abnormality or loss that results from the compensable
injury and is reasonably presumed to be permanent.” Former 77 P.S. § 511.2(8)(i); 77 P.S.
§ 511.3(8)(i). The definition of “impairment rating” is also identical between the two versions of
the IRE provisions as “the percentage of permanent impairment of the whole body resulting from
the compensable injury. The percentage rating for impairment . . . shall represent only the
impairment that is the result of the compensable injury and not for any preexisting work-related or
nonwork-related impairment.” Former 77 P.S. § 511.2(8)(ii); 77 P.S. § 511.3(8)(ii).


                                                3
§ 511.2(3). Rather, the change in status limits the number of weeks a claimant can
receive disability compensation to 500; then the benefits will terminate. Section
306(b)(1) of the WC Act, 77 P.S. § 512(1); Diehl v. Workers’ Comp. Appeal Bd.
(IA Constr.), 972 A.2d 100, 104-05 (Pa. Cmwlth. 2009). Based upon the IRE,
Employer issued a Notice of Change of Workers’ Compensation Disability Status
on June 13, 2013, modifying Claimant’s disability status from total to partial as of
the date of the IRE. Claimant did not challenge the change in status at that time.
       Approximately two years later, this Court issued its decision in Protz I, 124
A.3d at 416-17, wherein the Court held Section 306(a.2) was an unconstitutional
delegation of legislative powers. In that case, the claimant, like Claimant here,
underwent an IRE performed utilizing the Sixth Edition of the Guides.                        The
claimant’s impairment rating in Protz was 10%. The employer filed a modification
petition based upon the IRE, which the WCJ granted, thereby converting the
claimant’s total disability benefits to partial disability benefits.             The claimant
appealed to the Board, challenging Section 306(a.2), which provided, in pertinent
part, that a claimant’s impairment rating shall be determined “pursuant to the most
recent edition of the . . . Guides,” former 77 P.S. § 511.2, as an unconstitutional
delegation of legislative authority in violation of article II, section 1 of the
Pennsylvania Constitution.6 The claimant asserted in Protz I that Section 306(a.2)
effectively gave the AMA, which adopted the Guides, authority to establish the
criteria under which a claimant’s disability status is determined instead of the
General Assembly.



       6
        Article II, section 1 of the Pennsylvania Constitution provides: “The legislative power of
this Commonwealth shall be vested in a General Assembly, which shall consist of a Senate and a
House of Representatives.” PA. CONST. art. II, § 1.


                                                4
      We acknowledged that there are situations in which the General Assembly
may delegate its legislative power but noted that such authority was not without
constraints. We explained that “the basic policy choices must be made by the
Legislature” and “the legislation must contain adequate standards which will guide
and restrain the exercise of the delegated administrative functions.” Protz I, 124
A.3d at 413 (quotations omitted). Because the General Assembly did not “prescribe
any intelligible standards to guide the AMA’s determination regarding the
methodology to be used in grading impairments,” we held Section 306(a.2) of the
WC Act was unconstitutional. Id. at 415 (emphasis omitted). Accordingly, we
vacated the Board’s decision and remanded the matter to the Board with instruction
to remand to the WCJ for an IRE determination applying the Fourth Edition of the
Guides, which was the edition in effect at the time of Section 306(a.2)’s enactment.
Id. at 416.
      In Protz II, the Pennsylvania Supreme Court subsequently affirmed, in part,
our decision, holding “[b]y any objective measure, the authority delegated to the
AMA in Section 306(a.2) of the [WC] Act is even more broad and unbridled” than
in other nondelegation cases. Protz II, 161 A.3d at 835. The Supreme Court
identified several issues with Section 306(a.2):

      The General Assembly did not favor any particular policies relative to
      the Guides’ methodology for grading impairments, nor did it prescribe
      any standards to guide and restrain the AMA’s discretion to create such
      a methodology.[] Without any parameters cabining its authority, the
      AMA would be free to: (1) concoct a formula that yields impairment
      ratings which are so inflated that virtually every claimant would be
      deemed to be at least 50% impaired; or (2) draft a version of the Guides
      guaranteed to yield impa[ir]ment ratings so miniscule that almost no
      one who undergoes an IRE clears the 50% threshold; or (3) do anything
      in between those two extremes. The AMA could add new chapters to
      the Guides, or it could remove existing ones. It could even create


                                          5
       distinct criteria to be applied only to claimants of a particular race,
       gender, or nationality.[]

       Consider also that the AMA could revise the Guides once every ten
       years or once every ten weeks. If the AMA chooses to publish new
       editions infrequently, Pennsylvania law may fail to account for recent
       medical advances. By contrast, excessive revisions would likely pose
       severe administrative headaches, inasmuch as the Guides automatically
       have the force and effect of law once published. As these hypotheticals
       illustrate, the General Assembly gave the AMA de facto, unfettered
       control over a formula that ultimately will determine whether a
       claimant’s partial-disability benefits will cease after 500 weeks.

       Equally problematic, the General Assembly did not include in Section
       306(a.2) any of the procedural mechanisms that this Court has
       considered essential to protect against “administrative arbitrariness and
       caprice.” The General Assembly did not, for example, require that the
       AMA hold hearings, accept public comments, or explain the grounds
       for its methodology in a reasoned opinion, which then could be subject
       to judicial review.[] Further, the AMA physicians who author the
       Guides are, of course, not public employees who may be subject to
       discipline or removal.

Id. at 835-36 (internal footnotes and citations omitted). Unlike this Court, however,
the Supreme Court found the offending language could not be severed from the
WC Act without rendering the remainder of Section 306(a.2) “incomprehensible”
and struck the entirety of Section 306(a.2) as unconstitutional. Id. at 840-41.
       Following the Supreme Court’s decision in Protz II, Claimant here, like many
others, sought to reinstate his disability status to total disability based upon that
decision. Claimant filed his Petition on September 8, 2017, seeking to reinstate his
disability status from partial to total, retroactive to the date of the IRE, May 22,
2013.7 Employer filed an answer to the Petition, denying the allegations and

       7
          In the intervening period, Claimant also filed a penalty petition alleging Employer
violated the WC Act by failing to pay reasonable and necessary medical expenses, and Employer
filed a modification petition alleging that work was available to Claimant based upon a labor



                                             6
asserting that Claimant waived his right to challenge the validity of the IRE by not
challenging it earlier.
       After a series of hearings and upon consideration of the parties’ briefs and
proposed findings of fact and conclusions of law, the WCJ issued a decision on April
11, 2018. Therein, the WCJ found, in relevant part, based upon Protz II, that
Claimant was “entitled to a modification or change of the status of his workers’
compensation wage loss benefits from partial disability to total disability . . . as of
May 22, 2013,” which was the date of the IRE. (WCJ Finding of Fact (FOF) ¶ 27.)
       Employer appealed to the Board, arguing, inter alia, that the WCJ erred in
concluding that Claimant was entitled to reinstatement to total disability based upon
Protz II and erred in concluding that Protz II was retroactive. The Board affirmed
the WCJ’s Decision as it related to reinstatement to total disability but modified the
effective date to September 8, 2017, which was the date Claimant filed his Petition.
In reaching this conclusion, the Board relied upon this Court’s decision in Whitfield,
which was handed down during the pendency of Employer’s appeal.                          (Board
Opinion (Op.) at 2.)
       In Whitfield, we recognized that a claimant has a statutory right under
Section 413(a) of the WC Act, 77 P.S. § 772, to file a petition seeking to reinstate
benefits within three years of the date of the most recent payment of compensation.
188 A.3d at 612. We declined to find Protz II generally retroactive, analyzing the


market survey. The petitions were heard simultaneously with Claimant’s Petition seeking
reinstatement to total disability status. The WCJ ultimately denied Employer’s modification
petition and granted Claimant’s penalty petition. While Employer appealed the grant of the penalty
petition, it did not appeal the denial of its modification petition to the Board. The Board
subsequently affirmed the WCJ’s Decision related to the penalty petition. Employer did not seek
further review of that determination. Therefore, neither the penalty petition nor modification
petition is before this Court.



                                                7
claimant’s request for reinstatement to total disability status based upon Protz II
under Section 413(a), and holding that a claimant must demonstrate an ongoing
disability from the work injury, which can be achieved through the claimant’s
testimony alone; medical evidence is not required.8 Whitfield, 188 A.3d at 614-15.
Finally, we held that unless an employer rebuts that evidence, the claimant is entitled
to reinstatement as of the date the claimant’s petition was filed.9 Id. at 616.
       Here, the Board reasoned that Claimant’s Petition was filed within three years
of the date of the most recent compensation, and the WCJ credited Claimant’s
treating physician, who testified Claimant remains disabled. (Board Op. at 3-4.)
Therefore, the Board held Claimant was entitled to reinstatement to total disability
status as of September 8, 2017, which was the date of his Petition. (Id. at 4.)
Employer now seeks this Court’s review based upon the implications of Act 111,
which was enacted while Employer’s appeal before the Board was pending.
       Act 111 was enacted on October 24, 2018, and went into effect immediately.
It was a legislative response to Protz II and an attempt by the General Assembly to


       8
           Although the claimant in Whitfield had already exhausted the 500 weeks of partial
disability, as the Board noted in its Opinion, (Board Op. at 3 n.4), in two cases considered seriately
with Whitfield, we applied the same principles to claimants within the 500-week partial disability
period, such as Claimant here. See Moore v. Workers’ Comp. Appeal Bd. (Sunoco, Inc. (R&M))
(Pa. Cmwlth., No. 715 C.D. 2017, filed June 6, 2018), appeal denied, 199 A.3d 866 (Pa. 2018),
and Pavlack v. Workers’ Comp. Appeal Bd. (UPMC South Side) (Pa. Cmwlth., No. 702 C.D. 2017,
filed June 6, 2018), appeal denied, 199 A.3d 341 (Pa. 2018).
        9
          In Dana Holding Corp. v. Workers’ Compensation Appeal Board (Smuck), 195 A.3d 635
(Pa. Cmwlth. 2018), this Court held that a claimant who was actively litigating the IRE at the time
of Protz II was entitled to reinstatement as of the date of the IRE because the IRE was not final.
The Supreme Court recently affirmed that holding. Dana Holding Corp. v. Workers’ Comp.
Appeal Bd. (Smuck), __ A.3d __, (Pa., No. 44 MAP 2019, filed June 16, 2020). Because Claimant
was not actively challenging the IRE at the time of Protz II, Dana Holding does not require
reinstatement as of the date of the IRE; instead, the date of Claimant’s reinstatement is controlled
by Whitfield and its progeny.



                                                  8
remedy the unconstitutionality of former Section 306(a.2). Act 111 repealed former
Section 306(a.2) and replaced it with Section 306(a.3). While Section 306(a.3) is
largely a reenactment of former Section 306(a.2), there are significant differences.
First, similar to former Section 306(a.2)(1), under Section 306(a.3)(1), once a
claimant receives 104 weeks of total disability compensation, an insurer or employer
may require the claimant to submit to an IRE. However, Act 111 specifies that the
IRE must be performed utilizing “the [AMA] Guides . . . , 6th edition (second
printing April 2009),” curing the unconstitutional delegation in former Section
306(a.2), which provided “the most recent edition of the [AMA] Guides” was to be
utilized.10 Compare 77 P.S. § 511.3, with former 77 P.S. § 511.2. Second, the
threshold impairment rating has been changed. Under the former IRE provision, a
claimant was presumed to be totally disabled if the impairment rating was equal to
or greater than 50%, while under Section 306(a.3)(2), a claimant is presumed to be
totally disabled if the impairment rating threshold is equal to or greater than 35%.
Former 77 P.S. § 511.2(2); 77 P.S. § 511.3(2). If the impairment rating is less than


       10
            Section 306(a.3)(1) provides:

       When an employe has received total disability compensation pursuant to clause (a)
       for a period of one hundred and four weeks, unless otherwise agreed to, the employe
       shall be required to submit to a medical examination which shall be requested by
       the insurer within sixty days upon the expiration of the one hundred and four weeks
       to determine the degree of impairment due to the compensable injury, if any. The
       degree of impairment shall be determined based upon an evaluation by a physician
       who is licensed in this Commonwealth, who is certified by an American Board of
       Medical Specialties-approved board or its osteopathic equivalent and who is active
       in clinical practice for at least twenty hours per week, chosen by agreement of the
       parties, or as designated by the department, pursuant to the [AMA] “Guides to the
       Evaluation of Permanent Impairment,” 6th edition (second printing April 2009).

77 P.S. § 511.3(1).



                                               9
the threshold, under either the former or current provision, an employer or insurer
may change a claimant’s disability status to partial upon 60 days’ notice.11 Id. Under
Section 306(a.3), a claimant has the same right as before to appeal a change in
disability status within the 500-week window of receiving partial disability benefits
by presenting an IRE that shows the claimant meets the impairment rating
threshold.12 77 P.S. § 511.3(4); former 77 P.S. § 511.2(4). Section 306(a.3)(7) also
sets the same cap on the number of weeks of total and partial disability, 104 weeks
and 500 weeks, respectively. 77 P.S. § 511.3(7); former 77 P.S. § 511.2(7).13

       11
            Section 306(a.3)(2) provides:

       If such determination results in an impairment rating that meets a threshold
       impairment rating that is equal to or greater than thirty-five per centum impairment
       under the [AMA] “Guides to the Evaluation of Permanent Impairment,” 6th edition
       (second printing April 2009), the employe shall be presumed to be totally disabled
       and shall continue to receive total disability compensation benefits under clause (a).
       If such determination results in an impairment rating less than thirty-five per
       centum impairment under the [AMA] “Guides to the Evaluation of Permanent
       Impairment,” 6th edition (second printing April 2009), the employe shall then
       receive partial disability benefits under clause (b): Provided, however, That no
       reduction shall be made until sixty days’ notice of modification is given.

77 P.S. § 511.3(2).
        12
           Section 306(a.3)(4) provides:

       An employe may appeal the change to partial disability at any time during the five
       hundred-week period of partial disability; Provided, That there is a determination
       that the employe meets the threshold impairment rating that is equal to or greater
       than thirty-five per centum impairment under the [AMA] Guides . . . , 6th edition
       (second printing April 2009).

77 P.S. § 511.3(4).
        13
           Section 306(a.3)(7) provides:

       In no event shall the total number of weeks of partial disability exceed five hundred
       weeks for any injury or recurrence thereof, regardless of the changes in status in



                                                10
II.    PARTIES’ ARGUMENTS
       On appeal,14 Employer argues the Board did not consider the implications or
effect of Act 111. Since the IRE is a medical determination, Employer asserts it is
not affected by a change in law and, therefore, the IRE performed in 2013 under the
Sixth Edition of the Guides, which is the current standard, remains valid. To the
extent Claimant argues the IRE is stale, Employer asserts that an IRE stands for 500
weeks unless a claimant produces an IRE showing an impairment rating above the
threshold, currently 35%. Employer further asserts that there is no time limit on
when it can modify a claimant’s disability status based upon an IRE. Employer
argues Act 111 essentially reenacted the prior law concerning IREs with the
exception of two conditions – use of the Sixth Edition of the Guides and a lower
impairment rating – both of which have been satisfied here. Employer claims
Act 111 provides for an employer/insurer to receive credit for the period of total
disability and partial disability before its enactment. Accordingly, Employer asserts
it is entitled to a credit and continuation of partial disability benefits since the IRE
performed in 2013 conforms to the requirements of Act 111. Employer reiterates
that there is no limit on when an employer may seek modification once 104 weeks


        disability that may occur. In no event shall the total number of weeks of total
        disability exceed one hundred and four weeks for any employe who does not meet
        a threshold impairment rating that is equal to or greater than thirty-five per centum
        impairment under the [AMA] Guides . . . , 6th edition (second printing April 2009),
        for any injury or recurrence thereof.
77 P.S. § 511.3(7).
        14
           This Court’s review in workers’ compensation appeals “is limited to determining
whether necessary findings of fact are supported by substantial evidence, whether an error of law
was committed, or whether constitutional rights were violated.” Elberson v. Workers’ Comp.
Appeal Bd. (Elwyn, Inc.), 936 A.2d 1195, 1198 n.2 (Pa. Cmwlth. 2007).



                                               11
have passed. It claims it could seek modification nine years after an IRE and the
partial disability status would still be effective retroactive to the date of the IRE.
       Claimant argues the Board erred in reinstating Claimant’s status to total
disability only as of the date of the Petition instead of the date of the IRE.15 Claimant
further asserts that Employer must pursue a new IRE in order to modify Claimant’s
disability status.

III.   DISCUSSION
       A.      General Legal Principles.
       Here, the parties do not dispute that the IRE performed in 2013 would comply
with the requirements of Section 306(a.3), as it was done under the Sixth Edition
and Claimant had an impairment rating of five percent. Rather, the dispute is
whether Employer can utilize the 2013 IRE to maintain Claimant’s disability status
as partial, through the retroactive application of Act 111, despite Protz II. “A
retroactive law [is] defined as one which relates back to and gives a previous
transaction a legal effect different from that which it had under the law in effect
when it transpired.”16 Keystone Coal Mining Corp. v. Workmen’s Comp. Appeal Bd.
(Wolfe), 673 A.2d 418, 420 (Pa. Cmwlth. 1996) (quoting Dep’t of Labor & Indus.,
Bureau of Emp’t Sec. v. Pa. Eng’g Corp., 421 A.2d 521, 523 (Pa. Cmwlth. 1980)).
Pursuant to the rules of statutory construction, “[n]o statute shall be construed to be
retroactive unless clearly and manifestly so intended by the General Assembly.”
Section 1926 of the Statutory Construction Act of 1972, 1 Pa.C.S. § 1926. In
addition, Section 1953 of the Statutory Construction Act of 1972 provides, in

       15
           Although Claimant did not file a cross-petition for review, Claimant devoted the majority
of his brief to this alleged error.
        16
           Black’s Law Dictionary defines “retroactive” as “extending in scope or effect to matters
that have occurred in the past.” Retroactive, Black’s Law Dictionary (11th ed. 2019).


                                                12
relevant part, that “new provisions shall be construed as effective only from the date
when the amendment became effective.” 1 Pa.C.S. § 1953. In short, “statutes must
be given prospective effect only, unless the statute includes clear language to the
contrary.” Keystone, 673 A.2d at 420.
      An exception to this rule is where the statute is merely procedural and does
not alter any substantive rights, in which case it may be retroactively applied,
irrespective of whether the statutory amendment includes an express retroactivity
clause. Id. at 421. We have explained the difference between substantive and
procedural changes, stating:

      A substantive right is implicated when the retroactive application of a
      statute imposes new legal burdens on past transactions or
      occurrences. . . . On the other hand, procedural statutes establish the
      method for enforcing a right, but have no bearing on whether a claimant
      has a legal entitlement to relief under the facts as they exist in a
      particular case. . . .

Id. (internal citations omitted).
      This Court has examined the difference between substantive and procedural
amendments in the workers’ compensation context on a number of occasions. For
instance, in Keystone, the employer filed a petition for modification alleging it was
entitled to a credit for unemployment compensation benefits the claimant received
based upon an amendment to Section 204 of the WC Act, 77 P.S. § 71, which
occurred one month earlier. Because the amendment provided that “[n]o changes in
indemnity compensation payable by this act shall affect payments of indemnity
compensation for injuries sustained prior to the effective date of this section,” we
held nothing in the new legislation indicated that the General Assembly intended the
amended version of Section 204 to apply retroactively. Keystone, 673 A.2d at 420-
21. Moreover, we concluded the amendment could not “be characterized as merely

                                         13
procedural because it affects [the c]laimant’s right to benefits as fixed by the old
version of Section 204, and it gives [the employer] a new right to relief which it did
not have under the old law.” Id. at 421. We further explained the amendment
“would have a direct negative impact on [the c]laimant’s substantive right to collect
workers’ compensation and unemployment compensation benefits simultaneously.”
Id. Therefore, we affirmed the Board’s order affirming a WCJ’s decision holding
the amended section did not apply retroactively and denying the employer’s petition.
      We examined the retroactivity of a change to the WC Act again in Miegoc v.
Workers’ Compensation Appeal Board (Throop Fashions/Leslie Fay and ITS
Hartford), 961 A.2d 269 (Pa. Cmwlth. 2008). There, the claimant sought review of
the Board’s order suspending benefits on the basis the claimant was found to be able
to return to work. The claimant had argued the suspension was invalid because the
employer did not provide the claimant with notice of ability to return to work, as
required by Section 306(b)(3) of the WC Act, 77 P.S. § 512(3). That provision was
enacted after the claimant suffered the work injury. We held that because Section
306(b)(3) constituted a procedural change, the employer was required to comply
with its terms. We explained:

      [S]ection 306(b)(3) d[id] not alter the facts that an employer must prove
      in order to obtain a suspension.[] Rather, [S]ection 306(b)(3) requires
      an employer to share new medical information concerning the
      claimant’s physical capacity to work and to notify the claimant that this
      information could affect the claimant’s entitlement to benefits.

Miegoc, 961 A.2d at 273-74 (footnote and emphasis omitted).
      More recently, we examined the effect of a change in the WC Act as it applied
to firefighters seeking compensation for cancer claims. In City of Warren v.
Workers’ Compensation Appeal Board (Haines), 156 A.3d 371 (Pa. Cmwlth. 2017),



                                         14
we determined that Act 46 of 2011,17 which amended the WC Act by adding Sections
108(r) and 301(f), 77 P.S. §§ 27.1(r), 414, was a substantive change in the law. In
reaching this conclusion, we reiterated the general premise that “statutes are to be
construed to operate prospectively, absent clear language to the contrary.” City of
Warren, 156 A.3d at 376 (quotation omitted).                   We examined a regulation
promulgated by the Legislative Reference Bureau18 to assist the General Assembly
in drafting legislation. This regulation contains specific directions on drafting a
retroactivity clause and provides:

       (a) Use. If a statute is to apply retroactively, it is necessary to include
       a provision to this effect. The [Statutory Construction Act of 1972] (1
       Pa.C.S. § 1926) provides that no statute shall be construed to be
       retroactive unless clearly and manifestly so intended by the General
       Assembly.

       (b) Form. A retroactive provision may be in substantially the following
       form:

       “This act shall take effect immediately and shall be retroactive to
       January 1, 1973.”

101 Pa. Code § 15.71.
       We concluded Act 46 did not contain such a retroactivity clause and instead
merely provided it was effective immediately. City of Warren, 156 A.3d at 376.
Therefore, we examined whether the amendment was procedural or substantive. We
noted that “[a] statute is not retroactive ‘merely because some of the facts or

       17
           Act of July 7, 2011, P.L. 251, No. 46.
       18
           The Legislative Reference Bureau was created by statute in 1909 “to prepare requested
legislative bills and resolutions for introduction in the General Assembly; to advise members of
the Legislature and legislative committees; and, from time to time, to prepare proposed
codifications of existing general statutes for adoption or rejection by the General Assembly.”
About the Legislative Reference Bureau, available at http://www.palrb.net/about.html (last visited
August 14, 2020).


                                               15
conditions upon which its application depends came into existence prior to its
enactment.’” Id. (quoting Gehris v. Dep’t of Transp., 369 A.2d 1271, 1273 (Pa.
1977)). We reasoned that Act 46 provided a claimant with 600 weeks after the date
of last exposure to the hazard to file a claim petition, which was a statute of repose,
not a statute of limitations. Id. at 377-78. Because “[a] statute of limitations
extinguishes the remedy,” it is procedural, but because “a statute of repose
extinguishes both the remedy and the right,” it is substantive. Id. at 377. Thus, we
held Act 46 did not have a retroactive effect.

      B.     Legislative Intent.
      With the above principles in mind, we begin our review by examining whether
Act 111 contains a retroactivity clause or like language evidencing clear legislative
intent that the new IRE provision is to have retroactive effect. Keystone, 673 A.2d
at 420. Similar to the statutory provision at issue in City of Warren, Section 4 of
Act 111 provides simply, “[t]his act shall take effect immediately.” This falls short
of the clarity the Legislative Reference Bureau provided in its regulations for
drafting a retroactivity clause to make Act 111 retroactive in its entirety. 101 Pa.
Code § 15.71.
      Employer asserts that the legislative intent for giving Act 111 full retroactive
effect can be found in Section 3 of Act 111. In relevant part, Section 3 of Act 111
provides:

      (1) For the purposes of determining whether an employee shall
      submit to a medical examination to determine the degree of
      impairment and whether an employee has received total disability
      compensation for the period of 104 weeks under [S]ection
      306(a.3)(1) of the [WC A]ct, an insurer shall be given credit for
      weeks of total disability compensation paid prior to the effective date
      of this paragraph. This section shall not be construed to alter the


                                          16
      requirements of [S]ection 306(a.3) of the [WC A]ct.

      (2) For the purposes of determining the total number of weeks
      of partial disability compensation payable under [S]ection
      306(a.3)(7) of the [WC A]ct, an insurer shall be given credit for
      weeks of partial disability compensation paid prior to the effective
      date of this paragraph.

(Emphasis added.)
      By its very terms, Section 3 does not provide that all of Act 111 applies
retroactively. Section 3 states that employers/insurers are given credit for weeks of
total and/or partial compensation benefits paid prior to Act 111’s enactment. The
plain language of Section 3 evidences legislative intent to give effect, after the
passage of Act 111, to these weeks of compensation, although they were paid before
the passage of Act 111. Importantly, the General Assembly did not explicitly state
or imply that an IRE previously performed before Act 111’s enactment could be
used to meet the requirements of Act 111.
      The plain language of Section 3 establishes a mechanism by which
employers/insurers may receive credit for weeks of compensation previously paid.
First, Section 3(1) provides that an employer/insurer “shall be given credit for weeks
of total disability compensation paid prior to the effective date of this paragraph” for
purposes of determining whether the 104 weeks of total disability had been paid.
This 104 weeks is important because, under both the former and current IRE
provisions, a claimant need not attend an IRE until after the claimant receives 104
weeks of total compensation. 77 P.S. § 306(a.3)(1); former section 77 P.S. §
306(a.2)(1). See Section 3(1) of Act 111. Therefore, pursuant to Section 3(1), an
employer/insurer will receive credit towards this 104 weeks for any weeks of total
disability benefits that were previously paid prior to Act 111’s enactment. Second,
an employer/insurer will be given credit for any weeks of partial disability

                                          17
compensation paid prior to enactment of Act 111 “[f]or the purposes of determining
the total number of weeks of partial disability compensation payable under [S]ection
306(a.3)(7) of the [WC A]ct.” Section 3(2) of Act 111. In short, any weeks of partial
disability previously paid will count towards the 500-week cap on such benefits.
       Accordingly, Section 3 of Act 111 does not evidence clear legislative intent
that the entirety of Act 111 should be given retroactive effect. Instead, it appears the
General Assembly intended that employers and insurers that relied upon former
Section 306(a.2) to their detriment by not pursuing other methods of a modification19
should not bear the entire burden of the provision being declared unconstitutional.
Through the use of very careful and specific language, the General Assembly
provided employers/insurers with credit for the weeks of compensation, whether
total or partial in nature, previously paid. However, for the benefit of claimants, the
General Assembly also specifically reduced the impairment rating necessary for a
claimant’s status to be changed from 49% or lower to 34% or lower, making it more
difficult for employers to change total disability status to partial disability status.
That the General Assembly used specific language to give retroactive effect to these
carefully selected individual provisions does not make the entirety of Act 111
retroactive as the amendment lacks clear language to that effect. City of Warren,
156 A.3d at 376.


       C.     Whether Act 111 is a Substantive or Procedural Change in the Law.
       Having concluded that the General Assembly did not “expressly provide[] that
[Act 111] shall be applied retroactively,” Miegoc, 961 A.2d at 271, we next examine
whether Act 111 constitutes a substantive or procedural change in the law. If it is a

       19
          IREs are generally viewed as a more cost-efficient method of modifying a claimant’s
benefits compared to alternatives.


                                             18
procedural change in the law, it may still be applied retroactively, but if it is a
substantive change in the law, it cannot be retroactively applied without express
legislative language, which we have concluded is lacking. Keystone, 673 A.2d at
421.
       As discussed above, Act 111 repealed former Section 306(a.2), which had
been declared unconstitutional in Protz II, and replaced it with Section 306(a.3).
That section established a method for determining a claimant’s whole body
impairment using the Sixth Edition of the Guides, second printing, and established
a new impairment threshold, 35%, for modifying a claimant’s disability status. At
the time Act 111 was enacted, Claimant’s disability status had already been
reinstated from partial to total based upon his Petition, which asserted Protz II
required that the prior IRE be invalidated. Thus, retroactive application of Act 111
would have a direct negative impact on Claimant’s disability status by giving
effect to an IRE performed under a process that the Supreme Court in Protz II found
constitutionally invalid. “[P]rocedural statutes . . . have no bearing on whether a
claimant has a legal entitlement to relief under the facts as they exist in a particular
case.” Keystone, 673 A.2d at 421. Therefore, it cannot be said that the amendment
was merely procedural. This conclusion is supported by the Supreme Court’s recent
holding in Dana Holding Corp. v. Workers’ Comp. Appeal Bd. (Smuck), __ A.3d __,
__ (Pa., No. 44 MAP 2019, filed June 16, 2020), slip op. at 29, wherein the Supreme
Court addressed whether the former IRE provisions were substantive or procedural.
The Supreme Court stated “the notion that [former] Section 306(a.2) can be couched
as procedural, and that its substantive import can be overlooked,” as the employer
in that case alleged, “is not creditable.” Id. Given the similarities between former
Section 306(a.2) and Section 306(a.3), it is likewise “not creditable” to consider the



                                          19
new IRE provisions as procedural. Id. Because substantive changes in the law, such
as this, require express legislative language providing for retroactivity, which is
lacking here, Act 111 cannot be applied retroactively. Keystone, 673 A.2d at 421.


IV.    CONCLUSION
       In summary, under Act 111, Employer would receive credit for the 104 weeks
of total disability it previously paid Claimant before Employer issued its notice on
June 13, 2013,20 changing Claimant’s disability status to partial under the now
invalidated Section 306(a.2) based on the May 22, 2013 IRE. Because Claimant
already received 104 weeks of total disability benefits, under Section 306(a.3)(1),
Employer may seek a new IRE. Should Employer choose to obtain a new IRE that
utilizes the Sixth Edition of the Guides and yields an impairment rating of less than
35%, Employer could then change Claimant’s disability status back to partial by
following the process set forth in Section 306(a.3). If Claimant disputes the change,
he could appeal the change in status pursuant to Section 306(a.3)(4). Assuming the
change in status is either not appealed or upheld on appeal, Employer would be
entitled to credit for the weeks of partial disability benefits paid between May 22,
2013, when Employer obtained the first IRE and changed Claimant’s benefits to
partial disability, and September 8, 2017, when Claimant filed his Petition.21
Employer would be liable for 500 weeks of partial disability compensation less the
number of weeks of partial disability it previously paid, as set forth above.



       20
           Because Claimant’s benefits were suspended for some time, his receipt of 104 weeks of
total disability compensation was delayed until 2013.
        21
           Pursuant to Whitfield, the Board was correct to reinstate Claimant’s benefits from partial
to total as of the date Claimant filed his Petition. The date of reinstatement to total disability
benefits is important as it establishes the date that Claimant’s disability status changed.


                                                20
       This result is consistent with the plain language of Act 111, as well as this
Court’s en banc decision in Whitfield. This approach also gives effect to the
Supreme Court’s decision in Protz II.              While it is true that Section 306(a.3)
essentially reenacted the IRE provisions, importantly, Section 306(a.3) did not take
effect until it was enacted on October 24, 2018. Therefore, until that time, Employer
could not utilize an IRE to change Claimant’s disability status, even if the IRE
otherwise complied with the later enacted requirements of Section 306(a.3)(1)
because no law permitted Employer to utilize an IRE process until Act 111 was
enacted. There is no provision in Act 111 which specifically or implicitly provides
for an IRE performed prior to Section 306(a.3)’s enactment to be validated
afterward. Arguably, this would undermine the invalidation of IREs by the Supreme
Court in Protz II,22 whereas the approach set forth herein gives effect to the statutory
language     while     upholding     the    legislative    balance     of   claimants’     and
employers’/insurers’ interests in light of Protz II and Act 111.
       Here, the Board’s conclusion that Claimant was entitled to reinstatement of
total disability benefits as of the date Claimant filed the Petition is consistent with
Act 111, the WC Act, and precedent. Accordingly, we affirm.


                                            _____________________________________
                                            RENÉE COHN JUBELIRER, Judge




       22
          We note that in Protz II, the IRE the Supreme Court invalidated was performed using
the Sixth Edition of the Guides and yielded an impairment rating of 10%. Because the IRE
otherwise complied with Act 111, Employer’s interpretation would essentially nullify Protz II as
the claimant would not be entitled to reinstatement or a new IRE.


                                              21
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Rose Corporation,                        :
                         Petitioner      :
                                         :
                    v.                   :   No. 661 C.D. 2019
                                         :
Workers’ Compensation Appeal             :
Board (Espada),                          :
                      Respondent         :

                                      ORDER


     NOW, August 17, 2020, the Order of the Workers’ Compensation Appeal
Board, entered in the above-captioned matter, is AFFIRMED.



                                       _____________________________________
                                       RENÉE COHN JUBELIRER, Judge
             IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Rose Corporation,                                :
                               Petitioner        :
                                                 :
                 v.                              :   No. 661 C.D. 2019
                                                 :   Argued: December 11, 2019
Workers’ Compensation Appeal                     :
Board (Espada),                                  :
                      Respondent                 :

BEFORE:          HONORABLE MARY HANNAH LEAVITT, President Judge
                 HONORABLE RENÉE COHN JUBELIRER, Judge
                 HONORABLE P. KEVIN BROBSON, Judge
                 HONORABLE PATRICIA A. McCULLOUGH, Judge
                 HONORABLE ANNE E. COVEY, Judge
                 HONORABLE CHRISTINE FIZZANO CANNON, Judge
                 HONORABLE ELLEN CEISLER, Judge

CONCURRING OPINION
BY PRESIDENT JUDGE LEAVITT                                      FILED: August 17, 2020

                 The majority holds that Jose Espada (Claimant) is entitled to a
reinstatement of total disability benefits as of the date he filed his reinstatement
petition, a result that appears to be required by our Supreme Court’s recent holding
in Dana Holding Corporation v. Workers’ Compensation Appeal Board (Smuck), __
A.3d __ (Pa., No. 44 MAP 2019, filed June 16, 2020). I write separately because I
believe that Rose Corporation (Employer) has presented a cogent argument that
because Claimant’s 2013 impairment rating evaluation (IRE) conformed to the
standards of Act 1111 for a modification, his reinstatement petition should have been
denied.
                 Section 4 of Act 111 established new standards for an IRE that became
effective “immediately.” First, the IRE must be conducted in accordance with the


1
    Act of October 24, 2018, P.L. 714, No. 111 (Act 111).
Sixth Edition of the American Medical Association’s Guides to the Evaluation of
Permanent Impairment (AMA Guides). Second, the IRE must report a whole body
impairment of less than 35% in order to modify the claimant’s disability status.2 A
whole body impairment of 36%, for example, permits the claimant to remain on total
disability. See Section 306(a.3) of the Workers’ Compensation Act (Act), 77 P.S.
§511.3.3 With respect to the implementation of Section 306(a.3), Section 3 of Act
111 states as follows:

2
  Section 306(a.3)(4) of the Workers’ Compensation Act (Act) states:
        An employe may appeal the change to partial disability at any time during the five
        hundred-week period of partial disability; Provided, That there is a determination
        that the employe meets the threshold impairment rating that is equal to or greater
        than thirty-five per centum impairment under the American Medical Association
        “Guides to the Evaluation of Permanent Impairment,” 6th edition (second printing
        April 2009).
Act of June 2, 1915, P.L. 736, as amended, added by Section 1 of Act 111, 77 P.S. §511.3(4)
(emphasis added).
3
    Section 306(a.3) of the Act, added by Act 111, states, in relevant part, as follows:
          (1) When an employe has received total disability compensation pursuant to clause
          (a) for a period of one hundred and four weeks, unless otherwise agreed to, the
          employe shall be required to submit to a medical examination which shall be
          requested by the insurer within sixty days upon the expiration of the one hundred
          and four weeks to determine the degree of impairment due to the compensable
          injury, if any. The degree of impairment shall be determined based upon an
          evaluation by a physician who is licensed in this Commonwealth, who is certified
          by an American Board of Medical Specialties-approved board or its osteopathic
          equivalent and who is active in clinical practice for at least twenty hours per week,
          chosen by agreement of the parties, or as designated by the department, pursuant to
          the American Medical Association “Guides to the Evaluation of Permanent
          Impairment,” 6th edition (second printing April 2009).
          (2) If such determination results in an impairment rating that meets a threshold
          impairment rating that is equal to or greater than thirty-five per centum impairment
          under the American Medical Association “Guides to the Evaluation of Permanent
          Impairment,” 6th edition (second printing April 2009), the employe shall be
          presumed to be totally disabled and shall continue to receive total disability
          compensation benefits under clause (a). If such determination results in an
          impairment rating less than thirty-five per centum impairment under the American
                                                MHL-2
               (1) For the purposes of determining whether an employee shall
               submit to a medical examination to determine the degree of
               impairment and whether an employee has received total
               disability compensation for the period of 104 weeks under
               section 306(a.3)(1) of the act, an insurer shall be given credit for
               weeks of total disability compensation paid prior to the effective
               date of this paragraph. This section shall not be construed to alter
               the requirements of section 306(a.3) of the act.
               (2) For the purposes of determining the total number of weeks
               of partial disability compensation payable under section
               306(a.3)(7) of the act, an insurer shall be given credit for weeks
               of partial disability compensation paid prior to the effective date
               of this paragraph.

Act 111, §3 (emphasis added).
               Central to this appeal is the lookback provision in Section 3(2) of Act
111, stating that disability payments made “prior to the effective date” of Act 111
will be credited towards a claimant’s maximum of 500 weeks of partial disability.
Employer argues that this lookback provision, together with Act 111’s immediate
effective date, express an intention by the General Assembly to make Act 111




        Medical Association “Guides to the Evaluation of Permanent Impairment,” 6th
        edition (second printing April 2009), the employe shall then receive partial
        disability benefits under clause (b): Provided, however, That no reduction shall be
        made until sixty days’ notice of modification is given.
                                                ***
         (7) In no event shall the total number of weeks of partial disability exceed five
        hundred weeks for any injury or recurrence thereof, regardless of the changes in
        status in disability that may occur. In no event shall the total number of weeks of
        total disability exceed one hundred and four weeks for any employe who does not
        meet a threshold impairment rating that is equal to or greater than thirty-five per
        centum impairment under the American Medical Association “Guides to the
        Evaluation of Permanent Impairment,” 6th edition (second printing April 2009), for
        any injury or recurrence thereof.
77 P.S. §511.3 (emphasis added).
                                            MHL-3
retroactive at least in part.4 Specifically, Employer argues that an IRE that conforms
to Act 111’s standards is valid, even if done before the passage of Act 111. Because
Claimant’s 2013 IRE was done under the Sixth Edition of the AMA Guides, it
complies with Act 111 and is valid. Because the IRE produced a whole body
impairment of 5%, the partial disability payments made by Employer pursuant to
this IRE count towards Claimant’s 500-week limit for partial disability. Further,
Claimant is not entitled to a reinstatement of his total disability benefits because his
2013 IRE meets the standards in Act 111.
               Under Employer’s view, any IRE that satisfies Act 111 is valid,
regardless of when it was done. This makes sense because, as Employer points out,
an IRE is a medical determination, not a legal one. Employer’s interpretation does
not favor only employers. A claimant on partial disability would be able to use a
pre-Act 111 IRE to seek a reinstatement to total disability for an IRE done under the
Sixth Edition of the AMA Guides that showed a whole body impairment of at least
35%. The reinstatement would be granted as of the date of the IRE. This is the case




4
 The Legislative Reference Bureau has adopted a regulation to guide the drafting of a retroactivity
clause, and it states:
        §15.71. Retroactivity clause.
        (a) Use. If a statute is to apply retroactively, it is necessary to include a provision
        to achieve this effect. The act (1 Pa.C.S. §1926) provides that no statute shall be
        construed to be retroactive unless clearly and manifestly so intended by the General
        Assembly.
        (b) Form. A retroactive provision may be in substantially the following form:
        “This act shall take effect immediately and shall be retroactive to January 1, 1973.”
101 Pa. Code §15.71 (emphasis added). Employer argues that Act 111 complies with this
guideline.
                                            MHL-4
in White v. Workers’ Compensation Appeal Board (City of Philadelphia), ___ A.3d
___ (Pa. Cmwlth., No. 1463 C.D. 2019, filed August 17, 2020).5
               Act 111 does not state that it is applicable only to IREs done on or after
the effective date of Act 111, as the Workers’ Compensation Appeal Board (Board)
believes. See White v. City of Philadelphia (Workers’ Compensation Appeal Board,
No. A18-1204, filed October 2, 2019), slip op. at 6. The legislature could have
written an effective date clause stating that Section 306(a.3) “shall apply to IREs
done after its effective date.” Cf. Section 2 of the Act of October 27, 2014, P.L.
2905, No. 189, §2 (stating that an amendment to the Vehicle Code6 “shall apply to
persons sentenced on or after the effective date of this section”) (emphasis added).
The legislature did something quite different in Section 3(2) of Act 111.
               The Board’s interpretation means that only employers will be able to
take advantage of the retroactivity established in Section 3(2) of Act 111. If the new
IRE meets Act 111’s criteria for a modification, the employer’s pre-Act 111
payments for partial disability will be credited to the claimant’s 500-week
maximum.        By contrast, the claimant whose new IRE shows a whole body


5
  In White, the claimant received a 36% whole body impairment rating under an IRE done under
the Sixth Edition of the AMA Guides. She was placed on partial disability under former Section
306(a.2) of the Act, 77 P.S. §511.2. She filed a reinstatement petition seeking to nullify her IRE
based on this Court’s decision in Protz v. Workers’ Compensation Appeal Board (Derry Area
School District), 124 A.3d 406 (Pa. Cmwlth. 2015), aff’d in part and rev’d in part, 161 A.3d 827
(Pa. 2017). The Workers’ Compensation Appeal Board (Board) affirmed the Workers’
Compensation Judge’s grant of the reinstatement petition but modified the date of reinstatement
to the date of claimant’s reinstatement petition. The Board held that until the employer initiates
the IRE process under Act 111, the employer’s claim for a credit for weeks of partial disability
paid under the prior IRE was premature. An en banc panel of this Court affirmed the Board’s
adjudication. Under Employer’s construction of Act 111, the claimant in White would be entitled
to a reinstatement of her total disability benefits as of the date of her IRE because her impairment
exceeds 35%.
6
  75 Pa.C.S. §§101-9805.
                                             MHL-5
impairment of 35% will not be able to erase the weeks of partial disability accrued
under her pre-Act 111 IRE. This is because the Act makes an IRE effective as of
the date it is done. Westmoreland Regional Hospital v. Workers’ Compensation
Appeal Board (Pickford), 29 A.3d 120, 128 (Pa. Cmwlth. 2011) (the claimant’s
physical condition at the time of the IRE governs and changes the claimant’s benefit
status as of the date of the IRE physician’s evaluation). It seems unlikely the
legislature intended a one-sided amendment.
             However, the Supreme Court’s holding in Dana Holding Corporation
cannot be reconciled with Employer’s proffered construction of Section 3(2) of Act
111. In that case, the claimant’s IRE was done under the Sixth Edition of the AMA
Guides, and showed an 11% whole body impairment. The IRE was done in 2014
before either the enactment of Act 111 or the issuance of the Protz decisions. The
claimant challenged the Workers’ Compensation Judge’s modification of his
disability status from total to partial. The Board reversed the modification on the
basis of Protz, 161 A.3d 827, and reinstated the claimant’s total disability status as
of the date of the IRE. This Court affirmed the Board. Dana Holding Corporation
v. Workers’ Compensation Appeal Board (Smuck), 195 A.3d 635 (Pa. Cmwlth.
2018). Days after this Court issued its decision, the General Assembly enacted Act
111.
             On further appeal, the Supreme Court rejected the employer’s
contention that its ruling in Protz should be wholly prospective, thereby preserving
all weeks of partial disability payments the employer had paid between the date of
the IRE and the date of the Protz decision. In doing so, the Supreme Court was fully
aware of Act 111 and its standards for a valid IRE. See Dana Holding Corporation,
__ A.3d at __ n.4 (Pa., No. 44 MAP 2019, filed June 16, 2020), slip op. at 7 n.4 (Act


                                       MHL-6
111 repealed Section 306(a.2) of the Act and replaced it with Section 306(a.3), which
“tracks its predecessor statute in relevant respects, except that it specifically directs
the use of the Sixth Edition of the [AMA] Guides[.]”).
               To be sure, Dana Holding Corporation did not address the construction
of Act 111 that has been offered here by Employer. In Dana Holding Corporation,
the employer assumed, apparently, that a new IRE would be required in order to
have pre-Act 111 payments of partial disability credited towards the claimant’s 500-
week maximum. As noted, the claimant’s pre-Act 111 IRE fully complied with Act
111’s requirements for a modification under Act 111. However, the Supreme Court
set aside the claimant’s modification and reinstated her to total disability status as of
the date of the IRE. Implicitly, the Supreme Court has adopted the Board’s position
that the claimant must undergo a new IRE in order for Section 3(2) of Act 111 to
have effect.
               Accordingly, I am constrained to reject Employer’s proffered
construction of Act 111 and join the majority.



                                  ______________________________________
                                  MARY HANNAH LEAVITT, President Judge




                                        MHL-7